ORDER
The state in this case has appealed a Superior Court order granting the petition for limited disclosure of grand jury minutes filed by the City of Providence pursuant to Rule 6(e) of the Superior Court Rules of Criminal Procedure. The Attorney General has moved to stay this order pending the state’s appeal therefrom. A single justice of this Court issued a temporary stay on June 16, 2000, pending the full Court’s consideration of the motion at the Court’s June 22, 2000 conference.
*843After careful review of the Superior Court decision and the memoranda filed by counsel for the parties in respect to the stay request, we are of the opinion that there has been no demonstrated need for secrecy in respect to the grand jury proceeding in this case at this time. The targets of the grand jury have waived any claims to secrecy that they might have had. The City of Providence, the officers who were the subject of the inquiry, the estate of Cornel Young, Jr., and Leisa Young, individually, likely litigants in a prospective judicial proceeding, and their counsel, have demonstrated a particularized need to examine the records of the grand jury proceeding.
Our dissenting colleagues suggest that a stay should be granted in order that we might receive the benefits of legal briefs and oral argument on this important issue. It should be noted that the Court has had the benefit of extensive memoranda from the state and from all of the interested parties in this case, including the city of Providence and the estate of Cornel Young. The state and all other parties to this prospective litigation submitted briefs to the Presiding Justice of the Superior Court prior to his issuance of a decision granting limited release of the grand jury minutes. The decision of the Presiding Justice reflected the extensive research given to this matter by him and by the parties. It must be remembered that the grand jury is an arm of the Superior Court. It is not under the control of the Attorney General. The Presiding Justice has analyzed this controversy with great care. His decision is attached to this order and made a part hereof. A majority of this Court considers his decision to be very persuasive. It does not abrogate Rule 6(e) of the Superior Court Rules of Criminal Procedure. It simply interprets that rule realistically in light of the circumstances and facts of this case.
Moreover, the Presiding Justice of the Superior Court, in a carefully crafted and comprehensive order, imposed stringent conditions on the release of the grand jury tapes. Specifically, the use of the materials so released is restricted to discovery and trial purposes related to the claim of the estate and may not otherwise be disseminated, published, or released under penalty of contempt. In addition, the Attorney General may petition the court for “an order of nondisclosure of the testimony, or any portion thereof, of any witness presented to the grand jury” on other grounds. For example, if any witness should seek protection from disclosure of his or her testimony before the grand jury, an application may be made to the Presiding Justice for a protective order.
For the reasons stated, the state’s request for a stay is denied and the stay heretofore entered is hereby dissolved.